Appeal by Catherine Disch to the circuit court from an award of $240, as compensation to her, which was made by commissioners appointed by the circuit judge pursuant to a petition filed by the Wisconsin Power  Light Company to condemn a right of way for an electric-transmission pole line over land owned by her.  Upon a trial pursuant to her appeal, the jury assessed her damages at $750, and judgment for this amount was entered against the Wisconsin Power 
Light Company.  It appealed from the judgment.
In so far as the questions involved on this appeal are concerned, the material facts and the proceedings and rulings of the trial court, which resulted in the judgment under review and are involved under appellant's *Page 65 
assignments of error, are substantially the same as in the companion case No. 51, entitled In re Hefty, ante, p. 60,294 N.W. 518, which is decided herewith.  Under these circumstances and for the reasons stated in the opinion filed in case No. 51, the judgment herein must likewise be reversed and a new trial ordered.
By the Court. — Judgment reversed, and cause remanded with directions to grant appellant's motion for a new trial.